     Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 1 of 11 PageID #:911




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    MANUEL C., 1                                 )
                                                 )
                          Plaintiff,             )
                                                 )           No. 19 C 5398
           v.                                    )
                                                 )           Magistrate Judge
    KILOLO KIJAKAZI, Acting                      )           Maria Valdez
    Commissioner of Social Security, 2           )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Manuel C.’s claims for

Disability Insurance Benefits (“DIB”). The parties have consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the

reasons that follow, Plaintiff’s motion to reverse the Commissioner’s decision [Doc.

No. 16] is granted in part, and the Commissioner’s cross-motion for summary

judgment [Doc. No. 22] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.
2
 Kilolo Kijakazi has been substituted for her predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 2 of 11 PageID #:912




                                    BACKGROUND

I.      PROCEDURAL HISTORY

        On July 13, 2010, Plaintiff filed a claim for DIB, alleging a disability since

February 13, 2003. The claim was denied initially and upon reconsideration, after

which Plaintiff timely requested a hearing before an Administrative Law Judge

(“ALJ”), which was held on August 20, 2012. On December 21, 2012, the ALJ denied

Plaintiff’s claim for DIB, finding him not disabled under the Social Security Act.

The Appeals Council denied review on April 9, 2014, and Plaintiff appealed to this

Court. Finding error, this Court remanded the case on June 20, 2016.

        After remand, another hearing before a second ALJ was held on December

19, 2017. Plaintiff personally appeared and testified at the hearing and was

represented by counsel. A vocational expert also testified. On March 6, 2018, the

ALJ denied Plaintiff’s claim for DIB, finding him not disabled under the Social

Security Act. The Social Security Administration Appeals Council then denied

Plaintiff’s request for review, leaving the ALJ’s March 6, 2018 decision as the final

decision of the Commissioner and, therefore, reviewable by the District Court under

42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

II.     ALJ DECISION OF MARCH 6, 2018

        Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ first noted that Plaintiff last met the insured status

requirements of the Act on March 31, 2009. The ALJ found at step one that Plaintiff




                                            2
   Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 3 of 11 PageID #:913




had not engaged in substantial gainful activity during the period from his alleged

onset date of February 13, 2003 through his date last insured of March 31, 2009. At

step two, the ALJ concluded that Plaintiff had the following severe impairments:

gouty arthritis, left hip degenerative joint disease and history of avascular necrosis

status post 2003 left hip replacement, mild right hip degenerative joint disease,

moderate degenerative joint disease bilateral knees, left foot degenerative joint

disease, mild degenerative joint disease hands, hypertension, and osteopenia. The

ALJ concluded at step three that Plaintiff’s impairments, alone or in combination,

did not meet or medically equal a Listing.

      Before step four, the ALJ determined that Plaintiff retained the Residual

Functional Capacity (“RFC”) during the relevant timeframe to have performed a

range of sedentary work with the following additional limitations: no more than

occasional balancing, stooping, crouching, and climbing of ramps and stairs; never

kneel, crawl, or climb ladders, ropes or scaffolds; never work in temperature

extremes; never work tasks involving extraordinary hazards such as unprotected

heights and dangerous unguarded moving mechanical parts that can engage the

body; never work tasks involving exposure to concentrated amounts of vibration;

never perform commercial driving; no more than occasional overhead reaching and

below waist reaching with the bilateral upper extremities; frequent reaching in

front and laterally; and frequent use of the bilateral upper extremities for gross

handling and fine fingering manipulations.




                                           3
     Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 4 of 11 PageID #:914




       At step four, the ALJ concluded that Plaintiff would be unable to perform his

past relevant work as a paralegal. At step five, based upon the vocational expert’s

testimony and Plaintiff’s age, education, work experience, and RFC, the ALJ found

that – through the date last insured – there were jobs that existed in significant

numbers in the national economy that Plaintiff could have performed. Accordingly,

the ALJ concluded that Plaintiff was not disabled under the Social Security Act at

any time from February 13, 2003, the alleged onset date, though March 31, 2009,

the date last insured.

                                    DISCUSSION

I.     ALJ LEGAL STANDARD

       Under the Social Security Act, a person is disabled if he has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a claimant is

disabled, the ALJ considers the following five questions in order: (1) Is the plaintiff

presently unemployed? (2) Does the plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the plaintiff unable to perform his former

occupation? and (5) Is the plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).




                                           4
      Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 5 of 11 PageID #:915




        An affirmative answer at either step three or step five leads to a finding that

the plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386,

389 (7th Cir. 1992). A negative answer at any step, other than at step three,

precludes a finding of disability. Id. The plaintiff bears the burden of proof at steps

one to four. Id. Once the plaintiff shows an inability to perform past work, the

burden then shifts to the Commissioner to show the plaintiff’s ability to engage in

other work existing in significant numbers in the national economy. Id.

II.     JUDICIAL REVIEW

        Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is thus

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.

Astrue, 478 F.3d 836, 841 (7th Cir. 2007). An ALJ’s decision should be affirmed even

in the absence of overwhelming evidence in support: “whatever the meaning of

‘substantial’ in other contexts, the threshold for such evidentiary sufficiency is not

high. Substantial evidence… ‘more than a mere scintilla.’…It means – and means

only – ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, (2019) (citations




                                            5
   Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 6 of 11 PageID #:916




omitted). This Court may not substitute its judgment for that of the Commissioner

by reevaluating facts, reweighing evidence, resolving conflicts in evidence, or

deciding questions of credibility. Skinner, 478 F.3d at 841; see also Elder v. Astrue,

529 F.3d 408, 413 (7th Cir. 2008) (holding that the ALJ’s decision must be affirmed

even if “‘reasonable minds could differ’” as long as “the decision is adequately

supported”) (citation omitted).

      However, even under this relatively lenient standard, an ALJ is not absolved

of her duty to support the decision with record evidence. See Meuser v. Colvin, 838

F.3d 905, 910 (7th Cir. 2016) (“We will uphold an ALJ’s decision if it is supported by

substantial evidence, but that standard is not satisfied unless the ALJ has

adequately supported his conclusions.”). The ALJ is not required to address “every

piece of evidence or testimony in the record, [but] the ALJ’s analysis must provide

some glimpse into the reasoning behind her decision to deny benefits.” Zurawski v.

Halter, 245 F.3d 881, 889 (7th Cir. 2001). In cases where the ALJ denies benefits to

a Plaintiff, “he must build an accurate and logical bridge from the evidence to his

conclusion.” Clifford, 227 F.3d at 872. The ALJ must at least minimally articulate

the “analysis of the evidence with enough detail and clarity to permit meaningful

appellate review.” Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir.

2005); Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to

fully develop the record before drawing any conclusions…and must adequately

articulate his analysis so that we can follow his reasoning.”); see Boiles v. Barnhart,

395 F.3d 421, 425 (7th Cir. 2005).




                                           6
   Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 7 of 11 PageID #:917




       Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors

his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that the ALJ’s March 6, 2018 decision was in error for

several reasons, including that: (1) the ALJ did not properly support the functional

capacity finding; (2) the ALJ failed to properly assess Plaintiff’s symptoms; and (3)

the ALJ erred in evaluating the opinion evidence.

       Pertinent to Plaintiff’s first argument, in arriving at Plaintiff’s RFC, the ALJ

first set forth a lengthy summary of Plaintiff’s own statements about his physical

symptoms during the relevant time period. (R. 491-92.) The ALJ noted Plaintiff’s

assertions that he had been “unable to stand or walk without the use of crutches”

and had “difficulty cutting food, opening cans or jars, reaching into cabinets or a

pantry, sorting and filing papers, picking up coins, using a pen or pencil, and

dialing a phone.” (Id. at 491.) The ALJ also generally noted Plaintiff’s reports that

he had “back soreness” and was “unable to relax due to pain.” (Id.) However, the

ALJ found that “the claimant’s statements concerning the intensity, persistence and

limiting effects of [his] symptoms are not entirely consistent with the medical




                                             7
    Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 8 of 11 PageID #:918




evidence and other evidence in the record for the reasons explained in this decision.”

(Id. at 492.)

        In assessing the medical evidence, the ALJ determined that the opinions of

Plaintiff’s treating physicians (Dr. Rhea Craigen; Dr. Emily Beamer; and Dr. Daniel

Torres) were entitled to little weight because those doctors had all treated Plaintiff

after his last date insured. (Id. at 496-97.) However, the ALJ did give credence to

the opinion of an impartial medical expert – Dr. Gilberto Munoz, M.D. – who

“opined that the severity of the claimant’s impairments did not meet or equal any

listing” and “the claimant could perform light work.” (Id. 496.) With respect to Dr.

Munoz’s opinions and Plaintiff’s RFC, the ALJ stated as follows:

        Upon careful consideration of Dr. Munoz’s opinion, I assign his opinion
        considerable weight due to the consistency of his opinion with the
        evidence of record during the relevant time period. However, though Dr.
        Munoz opined that the claimant was restricted to the light level of
        exertion, I give some weight to the claimant’s subjective complaints of
        pain and further restrict the claimant to a range of work at the
        sedentary level of exertion with postural, environmental, and
        manipulative limitations.

(Id.)

        Crucially, as argued by Plaintiff, “ALJ’s are not permitted to construct a

‘middle ground’ RFC without a proper medical basis.” Norris v. Astrue, 776 F. Supp.

2d 616, 637 (N.D. Ill. 2001). Here, that is precisely what the ALJ did – she

fashioned a compromise RFC by synthesizing Dr. Munoz’s opinion and Plaintiff’s

statements about the severity of his symptoms. With respect to the fallacy of that

approach, the Court finds instructive the decision in Juanona N. v. Saul, No. 19 C




                                           8
   Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 9 of 11 PageID #:919




4110, 2021 U.S. Dist. LEXIS 79419 (N.D. Ill. Apr. 26, 2021). In that case, the court

found that the ALJ had erroneously reached a centrist RFC:

      Instead of citing evidence, the ALJ appears to have split the difference
      between Claimant’s statement that she could barely lift a half-gallon of
      milk and the state-agency doctors’ finding that no RFC was necessary.
      That was erroneous because ALJs are not permitted to construct a
      “middle ground” RFC without a proper medical basis…and the ALJ
      must explain in at least minimal form what it was that led her to find
      that Claimant could carry out the RFC by complying with the standards
      of SSR 96-8p, 1996 SSR LEXIS 5.

Id. at *27 (citations and internal quotations omitted). Here, like in Juanona, the

ALJ split the difference between Plaintiff’s testimony and Dr. Munoz’s light-work

conclusion without providing any substantive analysis.

      To reiterate, the ALJ determined that Plaintiff could perform a range of work

at the sedentary level. The problem is that – though vaguely referring to Plaintiff’s

own reports of pain – the ALJ did not specifically cite any medical evidence to

support her determination that Plaintiff’s functional capacity was different than

what Dr. Munoz had concluded. See Megan B. v. Saul, No. 18 C 1836, 2020 U.S.

Dist. LEXIS 101344, at *14-15 (N.D. Ill. June 10, 2020) (“The ALJ apparently

believed that the RFC he chose reflected a middle ground between the two

competing factions of medical opinions…But in his effort to find a consensus, the

ALJ crafted an RFC that is unsupported by any medical evidence or opinion.”)

(citation omitted). Rather, the ALJ appears to have relied on her own lay opinion,

which was impermissible. See Chase v. Astrue, 458 F. App’x 553, 557 (7th Cir. 2012)

(“[An ALJ] may not ‘play doctor’ by using [her] own lay opinions to fill evidentiary

gaps in the record.”) (citations omitted); Clifford v. Apfel, 227 F. 3d 863, 870 (7th



                                           9
    Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 10 of 11 PageID #:920




Cir. 2000) (“[A]n ALJ must not substitute his own judgment for a physician’s

opinion without relying on other medical evidence or authority in the record.”).

       Moreover, to the extent the ALJ found Plaintiff’s statements credible, she did

not provide any elaboration on how specifically Plaintiff’s pain impacted his

capacity to perform various tasks or why she selectively credited only some of

Plaintiff’s symptoms but not others. Of particular note, the ALJ did not explain why

she included limitations for Plaintiff’s lower extremities but not his upper

extremities. As Plaintiff points out, the ALJ’s failure to fully consider Plaintiff’s

asserted hand limitations is critical because the vocational expert testified that

there would be no jobs available with an additional limitation to occasional gross

handling and fine finger manipulations. (R. 553 (additional upper extremity

limitations “would eliminate work altogether”).)

       Ultimately, in this case, the ALJ “failed to construct the requisite accurate

and logical bridge from the evidence to the ALJ’s ‘middle ground’ physical RFC.”

Marianne T. v. Saul, No. 19 C 6171, 2021 U.S. Dist. LEXIS 52725, at *13 (N.D. Ill.

Mar. 22, 2021). 3 Accordingly, the Court concludes that remand is necessary. In light

of that determination, the Court need not explore in detail the remaining errors

claimed by Plaintiff. The Court emphasizes that the Commissioner should not

assume these issues were omitted from this opinion because no error was found.



3
 Notably, Defendant has not provided a specific rebuttal to Plaintiff’s contention that the
ALJ impermissibly reached a “middle ground” RFC. Defendant does argue that the ALJ
“was not required to rely on one particular medical opinion, or to adopt any opinion in its
entirety.” (Def.’s Memo at 14-15.) That assertion, however, does not obviate the ALJ’s duty
to ground the RFC in medical evidence.


                                            10
  Case: 1:19-cv-05398 Document #: 29 Filed: 08/17/21 Page 11 of 11 PageID #:921




Indeed, the Court admonishes the Commissioner that, on remand, special care

should be taken to ensure that an RFC is properly determined, Plaintiff’s systems

are properly assessed, and the opinion evidence is properly evaluated.

                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion to reverse the Commissioner’s

decision [Doc. No. 16] is granted in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 22] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                   ENTERED:




DATE:        August 17, 2021                  ___________________________
                                              HON. MARIA VALDEZ
                                              United States Magistrate Judge




                                         11
